Citation Nr: 0001290	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-12 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether a claim of entitlement to service connection for a 
pulmonary disorder is well grounded.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel
INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above-noted claim.

The issue of entitlement to service connection for a 
pulmonary disorder on the merits is the subject of the REMAND 
herein.


FINDING OF FACT

The claim of entitlement to service connection for a 
pulmonary disorder is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
pulmonary disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, medical records reveal that the veteran was diagnosed 
as having a lung disorder as early as 1985, i.e. old 
calcified inflammatory complex of the left lower lobe.  
Additional current diagnoses include asthma, moderate chronic 
obstructive pulmonary disease (COPD), chronic bronchitis with 
emphysema, old granulomatous disease of the lungs, and 
restrictive lung disease.  Therefore, the Board finds that 
there is sufficient medical evidence of a current disability, 
and the first element of a well-grounded claim has been 
satisfied.

The veteran's service medical records are unavailable and 
were reported as destroyed in the fire at National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in July 1973.  
Regardless, the veteran stated that she was hospitalized for 
a lung infection during active service at the U.S. Army 
Hospital at Fort Riley, Kansas, in January 1952.  Therefore, 
the Board finds that there is sufficient lay evidence of 
incurrence of a disease during service, and the second 
element of a well-grounded claim has been satisfied.  

In September 1998, a VA doctor stated that the veteran's 
history was "quite compelling that her chronic pulmonary 
disease began with that severe episode of pneumonia while in 
the service."  This opinion constitutes medical evidence of 
a nexus between the present disability and the veteran's in-
service symptomatology.  Therefore, the third element of a 
well-grounded claim has also been satisfied.  Based upon 
these facts, the Board finds that the veteran's claim is well 
grounded, in that she has presented a plausible claim. 

Having determined that the claim for service connection for a 
pulmonary disorder is well grounded, it appears that 
additional assistance is required in order to fulfill the 
duty to assist.  38 U.S.C.A. § 5107(a) (West 1991).  
Accordingly, the underlying issue of entitlement to service 
connection will be the subject of the remand that follows.


ORDER

The claim for service connection for a pulmonary disorder is 
well grounded.  To this extent, the appeal is granted.


REMAND

Additional development is necessary in this case before a 
decision on the merits of the veteran's claim can be made.  
When a veteran's records have been destroyed, VA has an 
obligation to search for alternative medical records that 
support the veteran's case.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Accordingly, since the veteran has stated that she was 
treated for a lung infection at the U.S. Army Hospital at 
Fort Riley, Kansas, in January 1952, the RO should request 
the treatment records directly from the hospital.  See Sheed 
v. Derwinski, 2 Vet. App. 256, 259 (1992) (VA has a duty to 
obtain records directly from a treating facility when a 
veteran alleges treatment at such a facility during service, 
and records thereof are not otherwise available).

VA regulations further provide that where there is a lack of 
service medical records, service connection may be shown 
through other evidence.  Smith v. Derwinski, 2 Vet. App. 147 
(1992); 38 C.F.R. § 3.303(a) (1999).  The VA Adjudication 
Procedure Manual, M21-1, sets forth procedures for 
development of the evidence in fire-related cases, at Part 
III, paragraphs 4.23, 4.25, and 4.29.  The RO had the veteran 
fill out NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data, and submitted this form the NPRC.  
The search for records was negative; however, the NPRC 
indicated that the veteran had not provided sufficient 
information, i.e., the organization to which she was assigned 
at the time of treatment (battalion, regiment, etc.).  
Additional development is warranted in this regard.

The veteran also reported receiving treatment for a lung 
disorder following active service.  For example, she was 
treated at the Naval Station in Newport, Rhode Island, in the 
early 1950s; at Grady Hospital as early as 1958; and more 
recently at an emergency room in Lexington, Kentucky.  The RO 
should obtain these records on remand.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Finally, the veteran should also be afforded comprehensive VA 
examination on remand in order to determine the nature and 
date of onset of any current pulmonary disorders.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions). 

Accordingly, this case is remanded for the following:

1.  Contact the U.S. Army Hospital at Fort 
Riley, Kansas, and request the veteran's 
complete medical records, to include 
clinical records, including those showing 
any treatment for a lung infection in 
1952.  Document all efforts to obtain the 
records and associate all responses with 
the claims file.

2.  Complete the development of the 
evidence with regard to the missing 
service medical records in accordance with 
the provisions of the VA Adjudication 
Procedure Manual, M21-1, Part III, 
paragraphs 4.23, 4.25, and 4.29, including 
having the veteran fill out a complete NA 
Form 13055, Request for Information Needed 
to Reconstruct Medical Data.  The veteran 
should be instructed to include the 
organization to which she was assigned at 
the time of treatment (battalion, 
regiment, etc.).

3.  Request that the veteran provide a 
list of those who have treated her for any 
pulmonary disorder since her separation 
from active service.  Thereafter, request 
all records of any treatment reported by 
the veteran that are not already in the 
claims file, after obtaining appropriate 
releases from the veteran.  The Board is 
particularly interested in any treatment 
received at the Naval Station in Newport, 
Rhode Island, in the early 1950s; at Grady 
Hospital as early as 1958; at an emergency 
room in Lexington, Kentucky; and at any VA 
facilities.

With respect to any VA records, all 
records maintained are to be requested, to 
include those maintained in paper form and 
those maintained electronically (e.g., in 
computer files) or on microfiche.  The RO 
should associate all records received with 
the claims file.

If requests for any private treatment 
records are not successful, the RO should 
inform the veteran and her representative 
of the negative result in order to allow 
them an opportunity to obtain and submit 
the records, in keeping with the veteran's 
responsibility to submit evidence in 
support of her claim.  38 CFR § 3.159(c).

4.  After the foregoing records have been 
associated with the claims folder, 
schedule the veteran for a VA examination 
by a specialist in pulmonary disorders.  
The claims folder and this remand are to 
be made available to the examiner prior to 
the examination, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.

The examiner is asked to render diagnoses 
of all current pulmonary disorders.  All 
necessary tests in order to determine the 
correct diagnoses are to be done.  If no 
such disorders are found, the examiner 
should so state.

The examiner is asked to determine the 
date of onset and describe the etiology of 
all current pulmonary disorder(s) the 
veteran has and to express an opinion as 
to whether it is at least as likely as not 
that any such disorder(s) is related to 
any inservice disease or injury.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

6.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  

7.  If the decision with respect to the 
claim remains adverse to the veteran, she 
and her representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until she is so informed.  She has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



